      Case 1:20-cv-00251-H Document 14 Filed 05/28/21                Page 1 of 1 PageID 38



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

 GEORGE L. THOMAS, individually, and on
 behalf of all others similarly situated,

         Plaintiff,                                     Case No. 1:20-cv-00251-H

 v.

 CONSUMER CELLULAR, INC.,

         Defendant.

                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that GEORGE L. THOMAS (“Plaintiff”) and CONSUMER

CELLULAR, INC. (“Defendant”), hereby notify the Court that the parties have reached settlement

as to Plaintiff’s individual claims only. Plaintiff intends on dismissing the class claims without

prejudice. The parties are in the process of completing the settlement and intend on filing dismissal

papers within 45 days.



 DATED: May 28, 2021                                 Respectfully submitted,

                                                     GEORGE L. THOMAS

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
